Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-25 are allowed.   The closest prior art is James (U.S. 9,353,254) which teaches a combination of polyester hydroxyl resin, polyethylene resin, glass flakes along with curatives and degassing agents blended in master batch form.  Silane and SiO2 is also taught. See Table 1.  The polyester hydroxyl resins are taught as epoxy-polyester resins (Column 3 lines 19-25) but are not taught or suggested to be based on triglycidyl isocyanurate (TGIC) based polyester resins.  Further, then amount used is far below that claimed in the instant invention (Claim 1 or Claim 18).   Finally, neither James nor the prior art in general teaches the level of moisture in the extrudate as recited by Claims 1 and 18 with any specificity that would lead on of ordinary skill in the art to the claimed invention without the use of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759